DETAILED ACTION

The amendments filed on 12/13/2021 have been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 9, line 3, the applicant recites “said holes”. There is insufficient antecedent basis for this feature in the claims. Claims 10-11, 13, and 15 are also rejected as being dependent on claim 9. 
In claim 13, line 3, the applicant recites “said pins”. It is not clear if the applicant is referring to the pins of said roller or the lock block pins. The examiner will assume that the applicant is referring to the pins of said rollers. Claim 15 is also rejected as being dependent on claim 13. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shock (US 5381868) in view of Radford et al. (US 20110203849).


Regarding claim 8,  Schock discloses a roller reamer (T) (fig 1, col 2, lines 61-63), comprising: an elongated main body (10) having a longitudinal axis therethrough (fig 1-3, col 3 lines 13-19) and one or more longitudinal pockets (R1, R2, R3) in an outer surface thereof (fig 3), each of said one or more longitudinal pockets sized and shaped to receive an elongated roller (C1,C2,C3) therein (fig 3), at least one of said one or more longitudinal pockets having a locking profile (18d, 18e) therein sized and shaped to receive a roller block (24) moved longitudinally into said locking profile, said locking profile thereafter preventing movement of said roller block radially outward (fig 1, 3, col 3 lines 39-45, col 4 lines 11-24); a roller assembly (C1, C2, C3) comprising an elongated roller (C1, C2, C3) rotatably mounted in roller blocks (20, 24) disposed at each end of said roller (fig 2, Column 4 ,lines 25-31 and lines 46-49 discloses that roller 23 is rotatable to shaft 21 which is welded to the roller blocks 20, 24 ), said roller assembly positioned within one of said longitudinal pockets comprising said lock profile so that said roller is positioned within said longitudinal pocket (figs 1-3) and at least one of said roller blocks is moved longitudinally into said locking profile within said pocket (figs 1- 3); and a lock block (26) positioned within said longitudinal pocket (fig 1), whereby said lock block prevents longitudinal movement of said roller blocks and said roller assembly within said longitudinal pocket (lock block 26 prevents longitudinal movement of C1, C2, C3, col 4 lines 38-41).
Schock is silent regarding the fact that the longitudinal pockets have a dovetail profile and the fact that the roller blocks comprise a dovetail sized and shaped to engage said dovetail profile. 

Radford teaches a locking profile in said longitudinal pocket comprises a dovetail (179) in a bottom surface (148) of said pocket (pocket of body 108 containing blades 101-103, fig 2) (fig 2, [0060]), and wherein said roller block comprises a mating dovetail (181) ([0060]). 
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Schock and Radford before him or her, to modify the apparatus disclosed by Shock to include using a dovetail and a dovetail profile as taught by Radford in order to firmly secure the roller blocks in the pockets. 

Allowable Subject Matter

Claims 9-11, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed on12/13/2021 have been fully considered but they are not persuasive. 
Applicant states that Radford groove 179 allows longitudinal and radial movement with respect to the body. In contrast, the mating dovetail, dovetail profile, and . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
02/18/2022